STEPHENS, Chief Justice.
The Board of Governors of the Kentucky Bar Association has found Vickie L. Howard of Salyersville guilty of one count of unethical and unprofessional conduct for her failure to prosecute with due diligence a personal injury case, all in violation of SCR 3.130-1.3.
In February of 1989, Howard was hired to represent a client in a personal injury case and subsequently filed suit on April 4, 1989. However, in the four years since that time, the suit has not been prosecuted with due diligence and promptness. There are numerous cases which disapprove of any conduct by an attorney which indicates a neglect or failure to perform the requisite professional duties in a diligent manner. See Kentucky Bar Association v. Littleton, Ky., 561 S.W.2d 88 (1978); Swain v. Kentucky Bar Association Ky., 825 S.W.2d 279 (1992); Hofler v. Kentucky Bar Association, Ky., 872 S.W.2d 468 (1994). The Board of Governors considered the present conduct and the prior record of discipline which included one private admonition and recommended a public reprimand as punishment.
This Court adopts the recommendation of the Board of Governors by an evenly divided court. Vickie L. Howard is hereby publicly reprimanded and ordered to pay the costs of these proceedings in the amount of $828.45.
LEIBSON, SPAIN and WINTERSHEIMER, JJ., concur with this Opinion and Order.
STEPHENS, C.J., and LAMBERT and REYNOLDS, JJ., would impose a private reprimand.
STUMBO, J., not sitting.